DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the connection target machine and its connections to the suction pipe (see at least claim 10) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: expander in claim 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 10-11 recite a connection target machine and specific connections between the connection target machine and the compressor suction pipe. However, as the drawings and specifications do not show or describe said connection target machine and the specific connections, claims 10-11 were not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 10-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claims 10-11 recite a connection target machine and specific connections between the connection target machine and the compressor suction pipe. However, the recitation “connection target machine” in the context of a compression unit and the subsequent connections, in view of the drawings and specifications of the present application,  between the target machine and a compressor suction pipe would not be enabling to one of ordinary skill in the art. Indeed, as no specific drawings or examples are given, claims 10-11 contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-11 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 10-11 recite a connection target machine and specific connections between the connection target machine and the compressor suction pipe. However, the recitation “connection target 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claims 1-7, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over James (US 2009/0205361) in view of MacBain (US 2003/0192339). 
Regarding claim 1,
Referring to Figs. 1-3, James teaches a compressor suction pipe 52 connected to a suction side of a compressor 24 which sucks a fluid to be compressed, comprising: a bent portion (e.g. the unlabeled portions of the pipe not including end flanges) configured to change a flow direction of the fluid from a first direction (e.g. vertically out of the evaporator) to a second direction (e.g. horizontally into the compressor), the bent portion including at least a first pipe segment 52A on the most upstream side with respect to flow of the fluid, a second pipe segment 52C connected to the suction side of the compressor and extending in a direction different from an extension direction of the first pipe segment, and a third pipe 52B segment disposed between the first pipe segment and the second pipe segment and extending in a direction different from the extension direction of the first pipe segment and from an extension direction of the second pipe segment. 
James does not teach at least one partition extending at least from an intermediate portion of the first pipe segment at least to an intermediate portion of the second pipe segment in the bent portion and dividing an interior of the bent portion, wherein the at least one partition extends in a direction intersecting a virtual plane including an incircle that touches an axis of the first pipe segment on an upstream side of a downstream end of the first pipe segment and touches an axis of the second pipe segment.
Referring to annotated Fig. 2, MacBain, directed to turning vanes for pipes for chiller compressors,  teaches at least one partition (e.g. 114-3c, 114-3d) extending at least from an intermediate portion of a first pipe segment 114-3a at least to an intermediate portion of a second pipe segment 114-3b in a bent 

    PNG
    media_image1.png
    877
    587
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify James by MacBain with the motivation of reducing turning losses thereby reducing compressor work and increasing system efficiency (see MacBain par. 17). 
Regarding claim 2,
James as modified above teaches wherein the at least one partition includes an inner partition 114-3d disposed closer to a center of the incircle than an axis of the bent portion is to the center (see MacBain, annotated Fig. 2).
Regarding claim 3,
James as modified above teaches wherein an inner flow passage divided by the inner partition and closest to the center of the incircle is formed in the bent portion (not labeled, see MacBain, annotated Fig. 2), and wherein a flow passage cross-sectional area at a downstream end of the inner flow passage is smaller than a flow passage cross-sectional area at an upstream end of the inner flow passage (not labeled, see MacBain, annotated Fig. 2).
Regarding claim 4,
James as modified above teaches wherein the at least one partition includes: the inner partition 114-3d; and an outer partition114-3c disposed opposite to the center of the incircle across the axis of the bent portion (see MacBain, annotated Fig. 2).
Regarding claim 5,
James as modified teaches wherein the at least one partition extends to an upstream end of the first pipe segment (e.g. wherein “extends to” is defined as not necessarily requiring the partition to cross over through the end of the first pipe segment, but only extend “to” the end).
Regarding claim 6,
James as modified above teaches wherein the at least one partition extends to a downstream end of the second pipe segment (e.g. wherein “extends to” is defined as not necessarily requiring the partition to cross over through the end of the second pipe segment, but only extend “to” the end).
Regarding claim 7,
James as modified above teaches wherein the at least one partition includes a protruding portion protruding upstream from an upstream end of the first pipe segment with respect to flow of the fluid (see MacBain, annotated Fig. 2, below).

    PNG
    media_image2.png
    594
    693
    media_image2.png
    Greyscale

Regarding claim 12,
Referring to Figs. 1-3, James teaches a chiller 20 comprising: the compressor suction pipe according to claim 1; the compressor 24 for compressing a refrigerant; a condenser 44 for condensing .
Allowable Subject Matter
Claims 8-9, 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
James as modified by MacBain does not teach wherein the protruding portion extends in a direction different from the first direction at least on an upstream side with respect to flow of the fluid.
James as modified by MacBain does not teach wherein the at least one partition has a flat plate shape in each of the first pipe segment, the second pipe segment, and the third pipe segment.
James does not teach wherein the evaporator has a connection portion connected to the compressor suction pipe, and an opening area of the connection portion on a side of the evaporator is larger than an opening area of the connection portion on a side of the compressor suction pipe.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE S TANENBAUM whose telephone number is (313)446-6522. The examiner can normally be reached M-F 11 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Steve S TANENBAUM/Examiner, Art Unit 3763